Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. Applicant argues that “while Figure 1 does illustrate how multiple cartridge subassemblies can be installed on a fixture - namely, an array plate - there is no indication that these cartridge subassemblies “are positioned ... in a predetermined arrangement ... [with] a gap of predetermined size” therebetween.”  After further consideration and review of Gelbart, the Examiner, respectfully disagrees.  Gelbart, strongly suggests predetermined arrangement … [with] a gap of predetermined size throughout the reference.  For example, one of Gelbart’s objectives is to mass produce inkjet cartridge arrays with “a high degree of alignment and registration between the nozzles from different cartridges.” (col. 3, lines 30-31).  Gelbart teaches pre-made sub-assemblies and individual pre-registered inkjet cartridge sub-assembly that are removable and can be replaced.  Replacement, is to provide a substitute in place of or that is equivalent to.  This infers that what is being replaced is not and cannot be a random size or arranged randomly.  It must be known ahead of time. In fact, Gelbart uses forms of the words spacial (58 times), accurate (33 times), align (29 times), pre-register (26 times) and precise (16 times).   This leads the Examiner to reasonably conclude that Gelbart’s teachings, fairly render Applicant’s invention obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6,471,335 to Gelbart.
	With regard to Claim 9, Gelbart teaches (fig. 1) a replication fixture to be used to align components during manufacture of an item to be installed within a printer (col. 6, lines 8-16), the replication fixture comprising:
	a rigid plate (1) having a surface along which a series of structural features are accessible,
	wherein the series of structural features (3) are positioned so as to align a first component (4/9) and a second component (4/9) in a predetermined arrangement that intentionally establishes a gap of predetermined size between the first and second components (col. 4, lines 3-11, 42- 48 and col. 6, lines 46-51), and
	wherein the series of structural features (3) are designed to accommodate a first structural feature (10) of the first component (4/9) and a second structural feature (10) of the second component (4/9) (col. 4, lines 3-11 and 42-48).
	Gelbart does not expressly teach a block, per se. However, Gelbart teaches an array plate, which in the preferred embodiment should be made of the same material as the taught intermediate plate (col. 6, lines 41-44). The intermediate plate can be made from example, steel, aluminum, epoxy fiberglass or ceramic (col. 4, lines 58-65). According to applicant’s specification, the block is made of stable material (including those taught by Gelbart) or a combination of multiple components of listed stable materials ([0047-0048] of applicant’s specification). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a block as taught by Gelbart because Gelbart’s structure provides the necessary rigidity required to provide and maintain precise alignment.
	With regard to Claim 10, Gelbart teaches (fig. 1) wherein the rigid block has a rectangular prism shape.
	With regard to Claim 11, as best understood, Gelbart teaches (fig. 1) wherein when the rigid block is placed on a structure, surface is planar and parallel to a surface of the structure.
	With regard to Claim 12, Gelbart teaches (fig. 1) wherein the first component is a printer structure (4/9), and wherein the second component is a mechanical interface (3) that facilitates installation of the printer structure within the printer (col 6, lines 46-51).
	With regard to Claim 13, Gelbart teaches the claimed invention except for wherein the series of structural features are holes along the surface of the rigid block, wherein the first structural feature of the first component is a pin configured to be received in one of the holes, and wherein the second structural feature of the second component is another pin configured to be received in another one of the holes.
	However, Gelbart teaches the inverse of what is claimed. Thus, Gelbart teaches wherein the series of structural features are PINS (3) along the surface of the rigid block (1), wherein the first structural feature of the first component (4/9) is a HOLE configured to be received in one of the PINS, and wherein the second structural feature of the second component is another HOLE configured to be received in another one of the HOLES (fig. 1). It would have been obvious to one of ordinary skill in the art before the
filing date of the claimed invention to have the structural features as taught by Gelbart because the purpose of structural features (proper alignment) is still accomplished, as a result of the pin meeting the hole or the hole meeting the pin.
	With regard to Claim 14, Gelbart teaches wherein the rigid block is comprised of granite, carbon fiber, ceramic, metal, or any combination thereof (col. 4, lines 58-65).
	With regard to Claim 15, Gelbart teaches wherein the series of structure features includes (i) an indentation, notch, flange, slot, or shoulder in which the first structural feature is securable and (ii) an indentation, notch, flange, slot, or shoulder in which the second structural feature is securable (figs 4a-4b and col. 4, lines 44-47).
	With regard to Claim 16, Gelbart teaches (fig. 1) replication fixture to be used to align components during manufacture of an item to be installed within a printer (col. 6, lines 8-16), the replication fixture comprising: a rigid plate (1).
	Gelbart does not expressly teach a block, per se. However, Gelbart teaches an array plate, which in the preferred embodiment should be made of the same material as the taught intermediate plate (col. 6, lines 41-44). The intermediate plate can be made from example, steel, aluminum, epoxy fiberglass or ceramic (col. 4, lines 58-65). According to applicant’s specification, the block is made of stable material (including those taught by Gelbart) or a combination of multiple components of listed stable materials ([0047-0048] of applicant’s specification). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a block as taught by Gelbart because Gelbart’s structure provides the necessary rigidity required to provide and maintain precise alignment.
Gelbart also does not teach the block having a surface with a series of cavities formed therein, wherein the series of cavities are designed to accommodate structural features of a pair of components that are to be adhered together, and wherein the series of cavities are located along the surface such that the pair of components, when installed on the rigid block, are positioned in a predetermined arrangement with a gap therebetween.
	However, Gelbart teaches the inverse of what is claimed. Gelbart teaches the block (1) having a surface with a series of PINS (8) formed therein, wherein the series of PINS are designed to accommodate structural features HOLES (10) of a pair of components (4/9) that are to be adhered together, and wherein the series of PINS are located along the surface such that the pair of components, when installed on the rigid block, are positioned in a predetermined arrangement with a gap of predetermined size intentionally established therebetween (col. 6, lines 46-51 and (fig. 1)). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have the structural features as taught by Gelbart because the purpose of structural features (proper alignment) is still accomplished, as a result of the pin meeting the hole or the hole meeting the pin.
	With regard to Claim 17, Gelbart teaches wherein the rigid block comprises a stable material so as to allow curing of connection media in the gap between the pair of components through exposure to heat or ultraviolet light to occur while the pair of components are installed on the rigid block (col. 2, lines 15-25 and col. 4, lines 58-65).
With regard to Claim 18, Gelbart teaches as best understood, wherein the surface is planar (fig. 1).
With regard to Claim 19, Gelbart teaches wherein the surface is designed to became flush with surfaces of the pair of components when installed on the rigid block (fig. 1).
	With regard to Claim 20, Gelbart teaches wherein the series of cavities are able to simultaneously accommodate at least three components (6, 9 to be secured together).
Examiner Note
	The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed.
	The following is an examiner's statement of reasons for allowance: The primary reason for the allowance of Claims 1-8 is the inclusion a method steps removing the item from the replication fixture for installation within a printer. It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853